                                           Case 4:20-cv-08596-JST Document 22 Filed 08/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MISTY ONYEADOR, et al.,                              Case No. 20-cv-08596-JST
                                                         Plaintiffs,
                                   8
                                                 v.                                          ORDER OF DISMISSAL UPON
                                   9                                                         SETTLEMENT
                                  10    EXPERIAN INFORMATION SOLUTIONS,                      Re: ECF No. 21
                                        INC.,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiffs have filed a notice of settlement. ECF No. 21. Accordingly, any scheduled

                                  14   hearings or deadlines are vacated, and this matter is dismissed with prejudice. The Clerk shall

                                  15   close the file.

                                  16           This order will be vacated if any party, after meeting and conferring with opposing parties,

                                  17   files a notice that settlement has not occurred within thirty days of the date of this order.

                                  18           IT IS SO ORDERED.

                                  19   Dated: August 25, 2021
                                                                                         _______________________________________
                                  20                                                                    JON S. TIGAR
                                  21                                                              United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
